UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Exact Name of Registrant as Specified in its Charter State or Other Jurisdiction of Incorporation IRS Employer Identification Number 1-12609 PG&E Corporation California 94-3234914 1-2348 Pacific Gas and Electric Company California 94-0742640 Pacific Gas and Electric Company 77 Beale Street P.O. Box 770000 San Francisco, California 94177 PG&E Corporation 77 Beale Street P.O. Box 770000 San Francisco, California 94177 Address of principal executive offices, including zip code Pacific Gas and Electric Company (415) 973-7000 PG&E Corporation (415) 973-1000 Registrant's telephone number, including area code Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). PG&E Corporation: [X] Yes [] No Pacific Gas and Electric Company: [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. PG&E Corporation: [X] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company Pacific Gas and Electric Company: [] Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). PG&E Corporation: [] Yes [X] No Pacific Gas and Electric Company: [] Yes [X] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common stock outstanding as of April 22, 2014: PG&E Corporation: Pacific Gas and Electric Company: PG&E CORPORATION AND PACIFIC GAS AND ELECTRIC COMPANY FORM 10-Q FOR THE QUARTERLY PERIOD ENDEDMARCH 31, 2014 TABLE OF CONTENTS PAGE GLOSSARY ii PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1 PG&E Corporation Condensed Consolidated Statements of Income 1 Condensed Consolidated Statements of Comprehensive Income 2 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Cash Flows 5 Pacific Gas and Electric Company Condensed Consolidated Statements of Income 6 Condensed Consolidated Statements of Comprehensive Income 7 Condensed Consolidated Balance Sheets 8 Condensed Consolidated Statements of Cash Flows 10 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: Organization and Basis of Presentation 11 NOTE 2: Significant Accounting Policies 12 NOTE 3: Regulatory Assets, Liabilities, and Balancing Accounts 14 NOTE 4: Debt 15 NOTE 5: Equity 16 NOTE 6: Earnings Per Share 16 NOTE 7: Derivatives 17 NOTE 8: Fair Value Measurements 20 NOTE 9: Resolution of Remaining Chapter 11 Disputed Claims 25 NOTE 10: Commitments and Contingencies 26 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview 30 Results of Operations 32 Liquidity and Financial Resources 35 Natural Gas Matters 39 Regulatory Matters 42 Environmental Matters 43 Contractual Commitments 43 Off-Balance Sheet Arrangements 43 Risk Management Activities 43 Critical Accounting Policies 43 Cautionary Language Regarding Forward-Looking Statements 44 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 46 ITEM 4. CONTROLS AND PROCEDURES 46 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 47 ITEM 1A. RISK FACTORS 49 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 50 ITEM 5. OTHER INFORMATION 50 ITEM 6. EXHIBITS 51 SIGNATURES 52 i GLOSSARY The following terms and abbreviations appearing in the text of this report have the meanings indicated below. 2013 Annual Report PG&E Corporation's and Pacific Gas and Electric Company's combined Annual Report on Form10-K for the year ended December 31, 2013 AFUDC allowance for funds used during construction ALJ administrative law judge CAISO California Independent System Operator CPUC California Public Utilities Commission CRRs congestion revenue rights EPS earnings per common share FERC Federal Energy Regulatory Commission GAAP generally accepted accounting principles GHG greenhouse gas GRC general rate case GT&S gas transmission and storage IRS Internal Revenue Service NEIL Nuclear Electric Insurance Limited NRC Nuclear Regulatory Commission ORA Office of Ratepayer Advocates PSEP pipeline safety enhancement plan SEC U.S. Securities and Exchange Commission SED Safety and Enforcement Division of the CPUC, formerly known as the Consumer Protection and Safety Division or the CPSD TURN The Utility Reform Network Utility Pacific Gasand Electric Company VIE(s) variable interest entity(ies) ii PART I.FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, (in millions, except per share amounts) Operating Revenues Electric $ $ Natural gas Total operating revenues Operating Expenses Cost of electricity Cost of natural gas Operating and maintenance Depreciation, amortization, and decommissioning Total operating expenses Operating Income Interest income 3 2 Interest expense ) ) Other income, net 19 28 Income Before Income Taxes Income tax provision 91 Net Income Preferred stock dividend requirement of subsidiary 3 3 Income Available for Common Shareholders $ $ Weighted Average Common Shares Outstanding, Basic Weighted Average Common Shares Outstanding, Diluted Net Earnings Per Common Share, Basic $ $ Net Earnings Per Common Share, Diluted $ $ Dividends Declared Per Common Share $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 1 PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31, (in millions) Net Income $ $ Other Comprehensive Income Pension and other postretirement benefit plans obligations (net of taxes of $0 and $3, at respective dates) - 4 Gain on investments (net of taxes of $4, at respective dates) 5 6 Total other comprehensive income 5 10 Comprehensive Income Preferred stock dividend requirement of subsidiary 3 3 Comprehensive Income Attributable to Common Shareholders $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 2 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At March 31, December 31, (in millions) ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable: Customers (net of allowance for doubtful accounts of $76 and $80 at respective dates) Accrued unbilled revenue Regulatory balancing accounts Other Regulatory assets Inventories: Gas stored underground and fuel oil 78 Materials and supplies Income taxes receivable Other Total current assets Property, Plant, and Equipment Electric Gas Construction work in progress Other 2 2 Total property, plant, and equipment Accumulated depreciation ) ) Net property, plant, and equipment Other Noncurrent Assets Regulatory assets Nuclear decommissioning trusts Income taxes receivable 87 85 Other Total other noncurrent assets TOTAL ASSETS $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 3 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At March 31, December 31, (in millions, except share amounts) LIABILITIES AND EQUITY Current Liabilities Short-term borrowings $ $ Long-term debt, classified as current - Accounts payable: Trade creditors Disputed claims and customer refunds Regulatory balancing accounts Other Interest payable Other Total current liabilities Noncurrent Liabilities Long-term debt Regulatory liabilities Pension and other postretirement benefits Asset retirement obligations Deferred income taxes Other Total noncurrent liabilities Commitments and Contingencies (Note 10) Equity Shareholders' Equity Common stock, no par value, authorized 800,000,000 shares, 464,263,173 and 456,670,424 shares outstanding at respective dates Reinvested earnings Accumulated other comprehensive income 55 50 Total shareholders' equity Noncontrolling Interest - Preferred Stock of Subsidiary Total equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 4 PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (in millions) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, and decommissioning Allowance for equity funds used during construction ) ) Deferred income taxes and tax credits, net 15 Other 56 57 Effect of changes in operating assets and liabilities: Accounts receivable Inventories 62 55 Accounts payable 31 ) Income taxes receivable/payable ) 49 Other current assets and liabilities ) ) Regulatory assets, liabilities, and balancing accounts, net ) ) Other noncurrent assets and liabilities ) 45 Net cash provided by operating activities Cash Flows from Investing Activities Capital expenditures ) ) Decrease in restricted cash 2 26 Proceeds from sales and maturities of nuclear decommissioning trust investments Purchases of nuclear decommissioning trust investments ) ) Other 12 17 Net cash used in investing activities ) ) Cash Flows from Financing Activities Repayments under revolving credit facilities ) - Net issuances (repayments) of commercial paper, net of discount of $1 in 2014 15 (2
